internal_revenue_service number release date index number ---------------------- ----------------------------------------------------------- ---------------------------- ------------------------------------------------ --------------------------- ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no --------------- telephone number ---------------------- refer reply to cc intl b01 plr-111731-17 date date ty ------- legend transferor parent country a exchange fsub1 disregarded_entity state a state b holdco us ------------------------------------------------- ------------------------- ------------------------------- ------------ ---------------------------------- ---------------------------------------------------- ------------------------- ------------------------------------------------------- ---------------------------------------------------------- -------------- ------------- ------------------------------------- ------------------------- holdco us group financial ------------------------------------------- ------------------------------- ------------------------- plr-111731-17 operating ------------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------- entity y a b year year year year year date date date date date date ------------------------------------ ------------------------- ---- -- ------- ------- ------- ------- ------- --------------------------- ------------------- -------------------------- -------------------- ---------------------- ---------------------- dear --------------- this is in response to your letter dated date requesting rulings with respect to the federal_income_tax treatment of transferor’s proposed transactions the proposed transactions plr-111731-17 the rulings contained in this letter are predicated upon facts and representations submitted by transferor and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the factual information representations and other data may be required as part of the audit process the information submitted for consideration is substantially as set forth below i pre-transaction structure parent is a country a corporation that functions as a holding_company parent’s common_stock is traded on exchange parent owns all of the outstanding_stock of transferor and fsub1 each a country a corporation transferor owns all of the outstanding interests in disregarded_entity an entity chartered under a governmental subdivision of country a that is disregarded as separate from transferor for federal tax purposes disregarded_entity owns all of the outstanding_stock of holdco us a state a limited_liability_company that is treated as a corporation for federal tax purposes holdco us is the common parent of holdco us group an affiliated_group that files a consolidated federal_income_tax return on a calendar_year basis holdco us owns all of the outstanding_stock of financial a state a corporation financial owns all of the outstanding_stock of operating a state b corporation entity y is a state a limited_liability_company that has elected to be treated as a corporation for federal tax purposes entity y has two classes of shares outstanding class a and class b holdco us wholly owns the class a shares the class a shares plr-111731-17 represent approximately a percent more than percent of the voting power and value of entity y's outstanding shares senior management of entity y wholly owns the class b shares the class b shares represent the remaining approximately b percent voting power and value of entity y's outstanding shares ii a previous transactions incorporation of u_s_assets in year and on subsequent occasions fsub1 transferred u_s_assets used in its u s trade_or_business to operating in exchange for stock these transfers qualified for nonrecognition under sec_351 of the internal_revenue_code fsub1 and operating received a private_letter_ruling from the internal_revenue_service irs on date stating that one of these transfers qualified for nonrecognition under sec_351 with respect to these transfers operating elected under sec_1 2t d to increase its earnings_and_profits e_p by an allocable portion of fsub1's effectively connected e_p ece p and non-previously taxed accumulated ece p in addition fsub1 reduced its ece p and non-previously taxed accumulated ece p in accordance with sec_1_884-2t pursuant to sec_1_884-2t fsub1 agreed that upon the disposition of part or all of the stock_or_securities it owned in operating or a successor_in_interest it would treat as a dividend_equivalent_amount for the taxable_year in which the disposition occurred an amount equal to the lesser_of the amount_realized upon such disposition or the total amount of ece p and non-previously taxed plr-111731-17 accumulated ece p that was allocated to operating pursuant to sec_1 2t d ii b formation of financial in year fsub1 formed financial and transferred to it all of the stock of operating in exchange for financial stock this transfer qualified for nonrecognition under sec_351 as part of the same transaction fsub1 transferred all of the stock of financial to disregarded_entity in exchange for an ownership_interest in disregarded_entity in connection with the transfer parent and operating received a private_letter_ruling from the irs on date stating in part the following provided that the actual transaction qualifies as an exchange under sec_351 and provided financial makes a valid election to increase its earnings_and_profits by an amount equal to the earnings_and_profits previously allocated to operating pursuant to the prior elections by fsub1 under sec_1_884-2t fsub1 attaches a statement to its timely filed including extensions federal_income_tax return treating such earnings_and_profits as if they had been allocated from fsub1 to financial pursuant to an election under sec_1_884-2t and fsub1 attaches a statement to its timely filed including extensions federal_income_tax return agreeing that upon the disposition of part or all of the stock_or_securities of either operating or a successor-in-interest or disregarded_entity or a successor-in-interest or upon a direct or indirect disposition of part or all of the stock_or_securities of financial or a successor-in-interest fsub1 shall treat such disposition as a disposition for purposes of sec_1_884-2t a fsub1's transfer of operating's stock to financial will not constitute a disposition of part or all of operating's stock within the meaning of sec_1_884-2t and b operating's earnings_and_profits will be reduced by an amount equal to the earnings_and_profits allocated to financial pursuant to a valid election under sec_1_884-2t plr-111731-17 if fsub1 disposes of part or all of the stock_or_securities of either financial or a successor-in-interest or disregarded_entity or a successor-in-interest or if financial disposes of part or all of the stock_or_securities of operating or a successor-in-interest fsub1 shall treat such disposition as a disposition for purposes of sec_1_884-2t c spin-off of transferor in year and year pursuant to a reorganization described in sec_368 fsub1 transferred all of its interests in disregarded_entity which owned all the stock of financial and cash to transferor a newly-formed corporation in exchange solely for stock of transferor fsub1 then distributed all the stock of transferor to parent in a transaction to which sec_355 applied in connection with this transaction parent and operating received a private_letter_ruling from the irs on date stating in part the following provided that transferor attaches a statement to its timely filed including extensions federal_income_tax return agreeing that transferor will treat a disposition of part or all of the stock_or_securities of either financial or a successor-in-interest or disregarded_entity or a successor-in-interest as a disposition for purposes of sec_1_884-2t then disregarded entity's transfer of the financial stock to transferor will not be treated as a disposition of stock under sec_1_884-2t if in the future financial is liquidated into transferor in a liquidation under sec_332 such liquidation of financial will be treated as a disposition for purposes of sec_1_884-2t notwithstanding sec_1 2t d ii transferor's sale of financial stock is a disposition for purposes of sec_1_884-2t and transferor must treat an appropriate amount as a dividend_equivalent_amount in accordance with sec_1_884-2t plr-111731-17 the irs supplemented this ruling on date adding in part a sentence to the end of ruling stating this ruling is in lieu of and replaces ruling of the ruling addressing the formation of financial for transfers occurring after fsub1's transfer of the financial stock to transferor d acquisition of entity y assets in year disregarded_entity acquired all the assets of entity y pursuant to a restructuring involving the assets acquired from entity y transferor through disregarded_entity formed holdco us and transferred to holdco us the assets acquired from entity y and all of the stock of financial in exchange solely for stock of holdco us the entity y acquisition as a result of the entity y acquisition holdco us became the new common parent of the holdco us group in connection with the entity y acquisition on date the irs issued a private_letter_ruling stating in part the following pursuant to sec_1_884-2t the transfer by disregarded_entity of the stock of financial to holdco us pursuant to the entity y acquisition will not be treated as a disposition of the financial stock under sec_1_884-2t financial's earnings_and_profits will be reduced by an amount equal to the earnings_and_profits allocated to holdco us in accordance with representations made in this ruling letter the statement filed pursuant to the representations made in this ruling letter is in lieu of and replaces the statement filed pursuant to ruling of the ruling addressing the split-off of transferor for dispositions occurring after the date of the entity y acquisition iii proposed transactions plr-111731-17 a further restructuring of the assets acquired from entity y is contemplated that will include a recapitalization of the shares of holdco us in a transaction that is intended to qualify as a reorganization under sec_368 the recapitalization and the merger of entity y with and into a disregarded subsidiary of holdco us in a transaction that is intended to qualify as a reorganization under sec_368 the merger the recapitalization and the merger will involve the following steps the limited_liability agreement of holdco us will be amended to authorize holdco us to issue class i class ii-a and class ii-b shares in this regard it is contemplated that a the class i shares will have terms that are consistent with the terms of the existing shares of holdco us owned by disregarded_entity and correspondingly transferor the existing holdco us shares b the class ii-a shares will have terms that are consistent with the terms of the existing class a shares of entity y owned by holdco us and c the class ii-b shares will have terms that are consistent with the terms of the existing class b shares of entity y owned by members of the senior management of entity y holdco us will form a new wholly owned disregarded subsidiary merger sub with a single class of shares and entity y will merge with and into merger sub with merger sub surviving as part of this transaction ie the merger each vested class b share of entity y will be converted into and become the right to receive a class ii-b share of holdco us and a cash payment from holdco us of approximately dollar_figure-- following the completion of the merger disregarded_entity and correspondingly transferor will exchange the existing holdco us shares for class i and class ii-a shares of holdco us and in conjunction with this exchange ie the recapitalization the existing holdco us shares will be canceled at the conclusion of these transactions it is anticipated that the class i and class ii-a shares of holdco us owned by disregarded_entity and correspondingly transferor will represent approximately a percent more than percent of the voting plr-111731-17 power and value of holdco us's outstanding shares and the class ii-b shares of holdco us owned by members of the senior management of entity y will represent approximately b percent of the voting power and value of holdco us's outstanding shares iv representations transferor has made the following representations in connection with the proposed transaction in connection with the entity y acquisition a transferor filed a year federal_income_tax return within days of the date of the letter_ruling issued date and attached a statement to that return agreeing that it will treat a disposition of part or all of the shares or securities of holdco us or a successor-in-interest or part or all of the interests in disregarded_entity or a successor-in-interest as a disposition for purposes of sec_1_884-2t and b holdco us filed an amended year federal_income_tax return within days of the date of that letter_ruling and attached to that return a statement described in sec_1_884-2t agreeing to increase its earnings_and_profits by an amount equal to the earnings_and_profits previously allocated to financial pursuant to prior elections made with respect to financial under sec_1_884-2t as if they had been allocated from transferor to holdco us pursuant to an election under sec_1_884-2t the recapitalization will qualify as a reorganization under sec_368 as a consequence the exchange by disregarded_entity and correspondingly transferor of the existing holdco us shares for class i and class ii-a shares of holdco us will qualify for nonrecognition_of_gain_or_loss under sec_354 the total fair_market_value of the class i and class ii-a shares of holdco us to be received by disregarded_entity and correspondingly transferor in the recapitalization will be approximately equal to the total fair_market_value of the existing holdco us shares immediately before that transaction the aggregate basis of the class i and class ii-a shares of holdco us to be received by disregarded_entity and correspondingly transferor in the plr-111731-17 recapitalization will be equal to the aggregate basis of the existing holdco us shares immediately before that transaction there are no dividend arrearages on the existing holdco us shares aside from the exchange by disregarded_entity and correspondingly transferor of the existing holdco us shares for class i and class ii-a shares of holdco us no cash or other_property will be exchanged in the recapitalization transferor will file an amendment to the statement described in representation a in accordance with the provisions of sec_1 2t d i and iv providing that it will treat a disposition of part or all of the class i shares the class ii-a shares or any securities of holdco us or a successor-in-interest that it owns through disregarded_entity or part or all of the interests in disregarded_entity or a successor-in-interest as a disposition for purposes of sec_1_884-2t v rulings based solely on the information submitted and on the representations set forth above we rule as follows pursuant to sec_1_884-2t the recapitalization will not constitute a disposition of the shares of holdco us by transferor for purposes of sec_1_884-2t transferor is not required to treat as a dividend_equivalent_amount for purposes of sec_884 any portion of the amount_realized on account of the recapitalization no opinion is expressed about the tax treatment of any of the transactions described herein including the recapitalization and the merger under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions not specifically covered by the above rulings in particular no opinion is expressed as to whether the recapitalization qualifies under sec_368 or the merger qualifies under sec_368 plr-111731-17 lastly no opinion is expressed as to the tax treatment of the dollar_figure-------per share payment issued from holdco us to the class ii-b shareholders this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each affected taxpayer must attach a copy of this letter to the taxpayer's federal_income_tax return for the tax_year in which the transaction covered by this ruling letter is consummated in accordance with the power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative a copy of this ruling should be attached to any federal_income_tax return to which it is relevant sincerely __________________________ rosy l lor senior technical reviewer branch associate chief_counsel international enclosure copy for purposes
